DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-17 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 1, 14 and 2-13, 15-20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claims were amended to recite variants of:
in the absence of detection of a failure of a radio link,…
transmitting the first data via only a first radio link from the first transmitter to the first receiver using a first subset of first radio resource blocks and 
transmitting the second data via only a second radio link from the second transmitter to the second receiver using a second subset of the first radio resource blocks, and 
With regards to transmitting data only on a link, this is effectively a negative limitation such that claims are effectively requiring:
in the absence of detection of a failure of a radio link,…
not transmitting the first data on a link that is not the first radio link
not transmitting the second data on a link that is not the second radio link
Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Consequently, any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. See MPEP 2137.05(i) for more details.
The Reply purported that support for the amendments “be found at least in the claims as originally filed, and at least at paragraphs 0009-11, 0021, 0071, 0075, and 0098 of the Published Specification.” However, at these paragraphs there is no explicit disclosure given for the identified negative limitations but rather the Specification simply positively recites that the first data is transmitted on the first radio link when there is no detected fail. For example, para. 0071 recites: 
“In the absence of detection of a failure of the first radio link, the input data to the first wireless station 1, which is a payload data stream in this example, is de-multiplexed by the data mux/demux function 7 into a first data stream for transmission via the first radio link and into a second data stream for transmission via the second radio link. On reception at the second wireless station 2, data received at the second wireless station via the first radio link is aggregated in the data mux/demux function 8 with data received via the second radio link.”
Para. 0071 fails to explicitly disclose that the first data stream cannot be transmitted on the second link and/or any other link (e.g., a third link or a fourth link). Rather, para. 0071 simply requires that the first data stream must at least be transmitted on the first radio link but does not exclude the possibility that another link can also be used to communicate the first data stream. Similar arguments and logic apply for the second data stream and second radio link.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
Busch (US20070032241) teaches splitting a data stream between two links and a receiving apparatus recombines the two streams into the original data. 
Lee (US20170295554) teaches D2D channels used for communication that do not overlap with regards to physical resource blocks. 

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415